Affirmed and Memorandum Opinion filed August 20, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00767-CR

                       CURTIS ELL WHITE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1372505

                 MEMORANDUM                     OPINION

      A jury convicted appellant Curtis Ell White of aggravated robbery and
assessed punishment at 25 years’ imprisonment.        Appellant contends (1) the
evidence is legally insufficient because he lacked the requisite intent to commit a
robbery, and (2) the trial court erred by denying a motion to suppress appellant’s
statements because they were involuntary due to his intoxication. We affirm.
                      I.     SUFFICIENCY OF THE EVIDENCE

      In his first issue, appellant contends the evidence is legally insufficient
because the State’s evidence establishes that appellant’s intent was to recover
money owed to him from a relative of the complainant, not to rob the complainant.
Appellant argues that he intended “only to recover property he believed rightfully
belonged to him.” Appellant does not challenge the evidence that he entered the
complainant’s home with others while wearing a mask and armed with a gun, the
men demanded money and access to a safe, and the complainant was afraid and felt
like she was facing death.

      Even if the evidence conclusively supported appellant’s argument that he
intended to recover money owed to him, a creditor may still be guilty of robbery if
he assaults a debtor to collect a debt. See Crawford v. State, 509 S.W.2d 582, 584–
85 (Tex. Crim. App. 1974) (overruling prior precedent, refusing to establish a
“dangerous doctrine” that would authorize a defendant to enforce the collection of
a debt by force and violence); Collins v. State, 800 S.W.2d 267, 269 (Tex. App.—
Houston [14th Dist.] 1990, no pet.) (legally sufficient evidence of aggravated
robbery when the defendant collected a debt by “demanding payment with a
shotgun”); see also Pierce v. State, 218 S.W.3d 211, 215 (Tex. App.—Texarkana
2007, pet. ref’d) (legally sufficient evidence of aggravated robbery; reasoning that
a “creditor who collects a debt by use of force can commit aggravated robbery,”
and “[b]eing in the position of a creditor does not endow the creditor with the right
to commit mayhem to collect a debt”); Armstrong v. State, 179 S.W.3d 84, 88
(Tex. App.—Fort Worth 2005, no pet.) (holding there was evidence of robbery
when the defendant went to the complainant’s house to collect a debt, fought with
the complainant, pulled a knife on the complainant, and told the complainant to
give the defendant money).

                                          2
      Appellant’s argument that the evidence is legally insufficient because he
intended merely to collect a debt lacks merit. Appellant’s first issue is overruled.

                             II.     MOTION TO SUPPRESS

      In his second issue, appellant contends the trial court erred by denying a
motion to suppress appellant’s statements made during a custodial interrogation
after waiving his rights to silence and counsel.         Appellant argues that his
statements were involuntary due to intoxication.

A.    Background

      At the suppression hearing, the trial court heard testimony from appellant
and the interrogating police officer, Jeremy Curtis. Appellant testified that he took
thirty pills of “Loracets and Somas” on the day of his arrest, he took ten pills
immediately before the robbery, and he snuck some pills into the jail to take before
the interrogation. He testified that the interrogation occurred about six or seven
hours after his arrest, and he was under the influence of narcotics at the time. He
testified that he was intoxicated during the interrogation, although he is “kind of
immune” to the pills.

      Curtis testified that nothing about his conversation with appellant made
Curtis think that appellant was intoxicated. Curtis was looking for slurred speech,
signs of sleepiness, or hyperactivity. But appellant was very lucid, very calm, and
had a normal demeanor. Curtis believed appellant had been in the jail for about
eight or nine hours before the interrogation.      Also, a video recording of the
interrogation was admitted into evidence.

      After the hearing, the trial court denied the motion and signed findings of
fact in pertinent part as follows:

      15. The defendant was not intoxicated during the interview.

                                           3
      16. The defendant was lucid and calm during the interview. He had a
      normal demeanor. He did not slur his words or appear sleepy. He
      was not disoriented.
      17. The defendant gave his statement after knowingly, intelligently,
      and voluntarily waiving his rights.
      18. The Court finds Officer Curtis was credible and believes his
      testimony
      19. The Court does not find the defendant to have been a credible
      witness and does not believe his claim that his drug use affected his
      mental state at the time of the interview.

The trial court concluded that appellant “gave his statement freely and
voluntarily,” and appellant “knowingly, intelligently, and voluntarily waived his
rights.”

B.    Standard of Review
      A trial court’s ruling on a motion to suppress is reviewed for an abuse of
discretion. State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014). We give
almost total deference to the trial court’s determination of historical facts and to the
trial court’s application of law to fact questions that turn upon credibility and
demeanor. Alford v. State, 358 S.W.3d 647, 652 (Tex. Crim. App. 2012). Whether
a statement is voluntary is a mixed question of law and fact that may depend upon
credibility and demeanor. Garcia v. State, 15 S.W.3d 533, 535 (Tex. Crim. App.
2000).

      The trial court is the sole finder of fact and judge of the credibility of
witnesses and the weight to be given their testimony. Wiede v. State, 214 S.W.3d
17, 24–25 (Tex. Crim. App. 2007). This deferential standard similarly applies
when the trial court’s determinations are based on a video recording admitted into
evidence at a suppression hearing. Montanez v. State, 195 S.W.3d 101, 109 (Tex.
Crim. App. 2006). When the trial court signs findings of fact, as here, we view the


                                           4
evidence in the light most favorable to the trial court’s ruling and determine
whether the record supports the trial court’s findings. Banda v. State, 317 S.W.3d
903, 907 (Tex. App.—Houston [14th Dist.] 2010, no pet.).

C.    Voluntariness of Statements and Evidence of Intoxication

      Under Section 6 of Article 38.22 of the Code of Criminal Procedure—the
“general voluntariness” provision—a defendant may claim that his or her statement
was not freely and voluntarily made and thus may not be used as inculpatory
evidence. See Oursbourn v. State, 259 S.W.3d 159, 169 (Tex. Crim. App. 2008).
The general voluntariness provision “protect[s] people from themselves because
the focus is upon whether the defendant voluntarily made the statement,” and
police overreaching is not required to claim involuntariness. Id. at 172. The issues
are whether the statement was freely and voluntarily made without compulsion or
persuasion and whether the defendant waived his rights knowingly, intelligently,
and voluntarily. See id.

      The voluntariness of a statement is assessed by considering the totality of the
circumstances under which the statement was obtained. Paolilla v. State, 342
S.W.3d 783, 792 (Tex. App.—Houston [14th Dist.] 2011, pet. ref’d). Although
relevant, evidence of intoxication does not necessarily render a statement
involuntary. Id.; see also Oursbourn, 259 S.W.3d at 173 (intoxication is usually
not enough by itself to render a statement inadmissible, but it is a factor to
consider). When there is evidence of the defendant’s use of narcotics, medications,
or other mind-altering agents, the question becomes whether those intoxicants
prevented the defendant from making an informed and independent decision.
Paolilla, 342 S.W.3d at 792 (citing Jones v. State, 944 S.W.2d 642, 651 (Tex.
Crim. App. 1996)).



                                         5
D.    Analysis

      The trial court’s findings are supported by the record. In particular, the trial
court found that appellant was not intoxicated.         The trial court could have
reasonably made this finding based on Officer Curtis’s testimony and the trial
court’s review of the recorded interrogation. Curtis testified that nothing about
appellant made Curtis believe appellant was intoxicated, and the trial court
specifically found Curtis credible and appellant not credible.           Contrary to
appellant’s assertions on appeal, the recording of the interrogation does not clearly
show him having slurred speech or exhibiting confused and incoherent behavior.
Rather, the recorded interrogation supports the trial court’s findings regarding
appellant’s lucid and normal demeanor and lack of intoxication.

      Because the trial court’s findings regarding intoxication are supported by the
record and appellant points to no other factor to render his statements involuntary,
we hold that the trial court did not abuse its discretion when denying appellant’s
motion to suppress.

      Appellant’s second issue is overruled.

                                III.   CONCLUSION

      Having overruled both of appellant’s issues, we affirm the trial court’s
judgment.




                                       /s/       Sharon McCally
                                                 Justice


Panel consists of Justices Boyce, McCally, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                             6